Citation Nr: 0111771	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-02 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 1, 1996, 
for a total disability rating for compensation purposes based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel



INTRODUCTION

The appellant served on active duty from February 1941 to 
October 1945.  The veteran has indicated that he was a 
prisoner of war of the German government for 26 months.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating determination of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied the claim for an earlier 
effective date for TDIU. 

In January 1998, the RO granted service connection for 
ischemic heart disease.  The RO assigned a temporary 100 
percent rating under the provisions of 38 C.F.R. § 4.30 
(2000), effective June 28, 1995 and a continued 100 percent 
schedular rating, effective August 1, 1995 to July 31, 1996.  
The RO granted a TDIU effective August 1, 1996.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.  

2.  The evidence on file prior to August 1, 1996, supports 
that it was factually ascertainable that the veteran was 
unable to secure or follow a substantially gainful occupation 
solely by reason of his service-connected disability.  




CONCLUSION OF LAW

The veteran is entitled to an effective date of April 2, 
1982, for a grant of TDIU.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 3.340, 3.400, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed an informal claim for an increased rating 
for service-connected anxiety neurosis and entitlement to 
TDIU on April 2, 1982.  In that document, the veteran stated 
that he retired from employment due to disability from a 
"nervous condition and heavy medication."  The RO did not 
forward to the veteran a formal application for increased 
compensation based on unemployability, VA Form 21-8940, 
within one year of his informal claim.   Instead, the RO 
adjudicated the April 1982 informal claim.  

Submitted in support of the claim were copies of VA and 
private treatment records dated from May 1975 to December 
1981.  These records show ongoing outpatient treatment for 
anxiety and depression, but they do not indicate the severity 
of the veteran's service-connected psychiatric disorder.  A 
private hospital discharge summary shows the veteran was 
admitted with colitis.  The summary does not show evaluation 
or treatment for the psychiatric disorder, but the final 
diagnosis included anxiety depression with neuropsychosis.  
The veteran submitted November 1981 government employment 
records, which show the veteran used 163 hours of sick leave 
during the 1981 calendar year.  Fifteen hours were used for 
VA medical examinations for the veteran's service-connected 
disability.  His employer stated that due to failing health 
the veteran applied for medical retirement, but if not 
approved the veteran would go out on regular retirement.  In 
a February 1981 physician's statement, which was completed in 
connection with the claim, the diagnosis was severe anxiety 
neurosis, acute shoulder bursitis and generalized 
osteoarthritis.  The physician stated that the disability was 
permanent.  

In support of his claim, the veteran submitted a March 1981 
medical opinion on his employability.  The examining 
physician from the Occupational Health Branch concluded that 
the veteran was completely and totally disabled for useful 
and efficient service in the duties of his position.  

The veteran underwent VA physical and psychiatric 
examinations in June 1982. Physical examination showed 
diagnoses of multiple nonservice-connected physical 
disabilities.  On psychiatric examination, the veteran 
appeared tense and depressed.  There was no evidence of 
speech disturbance, suicidal ideation, thinking disorder, 
organic brain disease, delusions, or hallucinations.  The 
veteran had an average intelligence.  He had a short-lived 
attention span and some impairment of memory for recent 
events, but he was well-oriented as to time, place, person 
and circumstance.  He had an adequate fund of general 
information, fair insight and good judgment.  The diagnosis 
was anxiety neurosis, which the physician stated caused 
severe social and industrial impairment.

In July 1982 the RO reduced the veteran's service-connected 
anxiety neurosis from 50 percent to 30 percent, effective 
October 1, 1982.  The RO also denied TDIU.  The veteran 
appealed in September 1982.  He submitted copies of private 
hospital treatment records dated from September 1977 to 
October 1981 in support of his claim.  These records show 
examination, testing and treatment for nonservice-connected 
disabilities and the records do not show evaluation or 
treatment for the psychiatric disorder.  

The RO issued a Statement of the Case in October 1982.  The 
veteran filed a Substantive Appeal on these issues in 
November 1982.  

The veteran underwent VA physical and psychiatric 
examinations in February and March 1983.  The veteran 
reported having last worked in December 1981.  Physical 
examination showed diagnoses of multiple nonservice-connected 
physical disabilities.  On psychiatric examination, the 
veteran appeared tense and depressed.  He denied suicidal and 
homicidal ideations.  His speech was goal directed and there 
was no evidence of a thinking disorder or organic brain 
disease.  The veteran denied delusions and hallucinations.  
The veteran had an average intelligence.  He had a short-
lived attention span and some impairment of memory for recent 
events, but his fund of general information was consistent 
with his education and sociological background.  He had no 
significant insight into his condition, but he had good 
judgment.  The diagnosis was anxiety neurosis and dysthymic 
disorder, which the physician stated caused severe social and 
industrial impairment.  

In April 1983 the RO increased the veteran's service-
connected anxiety neurosis from 50 to 70 percent, effective 
April 2, 1982, but continued the denial of TDIU.  The RO 
stated that this was considered a substantial grant of the 
benefits sought on appeal.  

Subsequently, the veteran identified additional VA treatment.  
In June 1983, the RO obtained the VA outpatient records dated 
from March 1982 to May 1983.  These records show ongoing 
outpatient treatment for anxiety, but they do not indicate 
the severity of the veteran's service-connected psychiatric 
disorder.  They also show examination and hospitalization for 
nonservice-connected disabilities.  

In June 1983 rating decisions the RO confirmed and continued 
the denial of TDIU.  The RO again denied a 100 percent 
schedular rating and TDIU for the veteran's service-connected 
anxiety neurosis.  The RO stated that a Supplemental 
Statement of the Case would not be issued because the veteran 
expressed no disagreement with the substantial grant of the 
benefits awarded in the April 1983 rating decision.  

The veteran underwent a VA Prisoner of War (POW) protocol 
examination in September 1983.  The veteran reported having 
retired on December 31, 1981.  The medical examinations 
showed diagnoses of multiple nonservice-connected physical 
disabilities.  On psychiatric examination, the veteran 
demonstrated moderate anxiety and restlessness.  His speech 
was spontaneous, relevant and coherent.  His mood and affect 
were not unusual and the veteran did not describe delusions 
or hallucinations.  The veteran had an average intelligence 
and he was alert and oriented as to time, place, and person.  
His memory was good for recent and remote events.  His 
insight was slightly superficial, but he had good judgment.  
The diagnosis was generalized anxiety disorder.  The 
physician did not provide an opinion on the overall social 
and industrial impairment caused by the service-connected 
psychiatric disorder.  

The veteran underwent a VA POW protocol psychiatric 
reexamination in November 1983.  The physician recorded the 
veteran's complaints and his military, social and medical 
histories.  Mental status examination showed the veteran had 
normal speech and normal psychomotor activity.  Mood was 
euthymic with an affect of full range and normal intensity.  
The veteran was oriented times three, but with mild 
impairment of recent and remote events.  Intelligence 
appeared low-average to average by complexity of content and 
general fund of information.  Thought was coherent, logical 
and goal-oriented, with poor abstraction ability.  
Examination was negative for delusions, hallucinations and 
suicidal/homicidal ideations.  Judgment and insight were 
fair.  The physician stated that the veteran had had 
significant impairment throughout his life secondary to 
anxiety neurosis and he continued to suffer the secondary 
effects at that time.  The veteran related having noticed an 
increase of the depressive symptomatology since his enforced 
retirement because of long medical absences.  The physician 
opined that the veteran's occupational ability was severely 
impaired.  

In October 1988 the veteran filed a claim for service 
connection for peptic ulcer disease and other 
gastrointestinal (GI) disability.  

The veteran underwent a VA GI examination in February 1989.  
The veteran brought his medical records and these were 
reviewed by the physician.  Physical examination was 
essentially normal.  The diagnosis was diverticulosis coli, 
benign colon polyps, postoperative, and probable irritable 
bowel syndrome.  

In May 1989, the RO granted service connection for peptic 
ulcer disease and assigned a 10 percent rating, effective May 
20, 1988.   

The veteran filed a formal application for increased 
compensation based on unemployability, VA Form 21-8940, on 
January 27, 1993.  The veteran stated that he last worked 
full time on December 31, 1981.  He stated that he did not 
leave that employment because of his disability, but he did 
receive or expected to receive disability retirement 
benefits.  He also stated that he had not tried to obtain 
employment since he became too disabled to work.  

In February 1993 the RO obtained VA medical records 
consisting of January 1993 hospitalization records and 
outpatient records dated from October 1991 to February 1993.  
The VA outpatient records show ongoing individual and group 
therapy for the veteran's anxiety symptoms.  The examiners 
did not assess the overall social and industrial impairment 
caused by the service-connected psychiatric disorder.  The 
veteran was hospitalized in January 1993 for a surveillance 
colonoscopy because of his history of adenomatous colonic 
polyps, which had previously been resected in 1988.  A polyp 
was resected during the colonoscopy.  The postoperative 
diagnosis was diverticulosis.  

In January 1993 the RO denied claims for increased ratings 
for the veteran's service-connected disabilities and 
entitlement to a TDIU.  The RO notified the veteran of that 
rating decision by letter dated May 5, 1993; the veteran did 
not appeal.  

The veteran filed a formal application for increased 
compensation based on unemployability, VA Form 21-8940, on 
February 4, 1994.  The veteran stated that he last worked 
full time in December 1981.  In this application he stated 
that he did leave that employment because of his disability, 
and he did not receive or expect to receive disability 
retirement benefits.  He also stated that he had not tried to 
obtain employment since he became too disabled to work.  

In February 1994 the RO obtained VA medical records 
consisting of August 1993 and January 1994 hospitalization 
records.  The August 1993 records show the veteran was 
admitted for a one-year history of right upper quadrant pain.  
A GI endoscopy was performed and the impression was mild 
esophagitis with ectopic gastric mucosa, antral erosions, and 
duodenitis.  The veteran was admitted in January 1994 for a 
follow-up colonoscopy.  The diagnosis was history of colon 
polyp, esophagitis, duodenitis, and diverticulosis.  

In April 1994 the RO denied claims for increased ratings for 
the veteran's service-connected disabilities and entitlement 
to a TDIU.  The RO notified the veteran of that rating 
decision by letter dated in April 1994; the veteran did not 
appeal.  The veteran filed a Notice of Disagreement in June 
1994.   

The veteran underwent VA general medical, stomach, and 
psychiatric examinations in August 1994.  On general medical 
examination the diagnosis was non-insulin dependent diabetes 
mellitus, PTSD, depression, and esophagitis.  On stomach 
examination, the veteran related a history of epigastric 
distress since World War II, which he treated with diet and 
antacids.  The examiner noted that duodenal ulcer had been 
diagnosed by upper GI series and endoscopic examination, 
along with gastritis and duodenitis.  An upper GI series at 
that time was normal with no reflux demonstrated.  During the 
PTSD examination, the veteran stated he experienced 
occasional distressing recollections of his military 
experience.  He felt detached and estranged from others and 
had a restricted range of affect.  He reported difficulty 
sleeping, irritability with concentration difficulties, 
hypervigilence, and exaggerated startle response.  On mental 
status examination, the veteran had normal speech.  Mood was 
euthymic with normal range and normal intensity of affect.  
The veteran was oriented to person, place and time.  The 
veteran displayed mild impairment of remote memory.  He also 
showed some impairment of concentration.  Thought was 
coherent, logical and goal-oriented, without looseness of 
associations or flight of ideas.  Examination was negative 
for visual or auditory hallucinations and there were no 
suicidal or homicidal ideations.  Judgment and insight were 
good.  The diagnosis was PTSD.  The examiner did not provide 
an opinion on the overall social and industrial impairment 
caused by the service-connected psychiatric disorder.   

In December 1994 the RO denied claims for service connection 
for GI conditions and ischemic heart disease secondary to 
beri-beri.  The RO confirmed the denial of increased ratings 
for the veteran's service-connected disabilities and 
entitlement to a TDIU.  The RO issued a Statement of the Case 
on the latter three issues.  The veteran filed a Substantive 
Appeal, VA Form 9, in January 1995.  He also filed a Notice 
of Disagreement to the denial of his claims for service 
connection.  He included a June 1994 outpatient record 
showing complaint of increased problems with nerves.  

In June 1995 the RO received a May 1995 treatment plan 
regarding the veteran's PTSD.  His current symptoms were 
social isolation with minimal social interaction and 
preoccupation with POW experiences.  The examiner did not 
provide an opinion on the overall social and industrial 
impairment caused by the service-connected psychiatric 
disorder.   

The RO issued a Statement of the Case on the service 
connection issues in August 1995.  The veteran filed a 
Substantive Appeal, VA Form 9, on all issues later that 
month.  Included were VA records showing the veteran was 
admitted in June 1995 because of severe three-vessel coronary 
artery disease.  He underwent coronary artery bypass surgery 
on June 28, 1995.  

In July 1996 the RO received VA medical records dated from 
August 1993 to July 1996.  They include a May 1994 barium 
enema, which revealed findings consistent with 
diverticulosis, but did not show evidence of associated 
diverticulitis.  They also show examination and treatment for 
disabilities not at issue.  Finally, they include group 
therapy records dated from May 1996 to July 1996.  The 
examiner did not provide an opinion on the overall social and 
industrial impairment caused by the service-connected 
psychiatric disorder.  

The veteran underwent a VA PTSD examination in November 1996.  
Based on the veteran's history and the current evaluation, 
the diagnosis was PTSD with some impact on eating and 
swallowing.  The examiner felt that the veteran's PTSD would 
not limit individual employability at that time because he 
was able to socialize and interact with people on a regular 
basis.  The examiner noted a Global Assessment of Functioning 
(GAF) score of 65, which was prominently due to PTSD symptoms 
but also included medical issues.  The examiner who performed 
the social and industrial survey concluded that the veteran's 
PTSD was not a limiting factor for his employability.  

In January 1998, the RO granted service connection for 
ischemic heart disease.  The RO assigned a temporary 100 
percent rating under the provisions of 38 C.F.R. § 4.30 
(2000), effective June 28, 1995 and a continued 100 percent 
schedular rating, effective August 1, 1995 to July 31, 1996.  
The RO amended the service-connected peptic ulcer disease to 
include esophagitis.  The RO also awarded a TDIU based on the 
veteran's service-connected disabilities, effective August 1, 
1996.  Thereafter, the veteran indicated that he was 
satisfied as a result of the January 1998 RO decision and he 
withdrew his appeal.  38 C.F.R. § 20.204 (2000).  
Subsequently, the veteran perfected the instant appeal on the 
issue of an earlier effective date for the award of 
individual unemployability benefits.  

The veteran contends that his 100 percent unemployability 
benefits should have been retroactive to 1983.  He contends 
that he submitted an application for increased compensation 
based on unemployability, VA Form 21-8940, on August 28, 
1984, but the VA never acted on his application.  He has 
submitted a copy of this form, but it does not include a date 
stamp showing receipt by the VA.  He submitted an August 28, 
1984 letter addressed to his national service officer with a 
copy of that application.  He stated that the VA had not 
acted on his previous applications.  

At his personal hearing, the veteran testified that he 
submitted applications for unemployability in 1983 and on 
August 28, 1984.  Transcript, pp. 2-3 (Jun. 2000).  He 
testified that he had to retire from his civil service 
position in 1981 as a result of his service-connected 
psychiatric disorder.  Tr., pp. 3-4.  He also testified that 
he was denied a disability retirement so he retired early.  
Tr., pp. 5, 7, 9.  

At his personal hearing before the undersigned, the veteran 
testified that he obtained and completed an application for 
unemployability when he was hospitalized at the VA.  
Transcript, p. 3 (Mar. 2001).  He also testified that a 
veteran's service officer assisted him in completing his 
August 28, 1984 application for unemployability.  Tr., pp. 4-
6.  He testified that the veterans service officer was going 
to submit the application on his behalf.  Tr., pp. 6-7.  He 
testified that he retired from civil service employment on 
December 31, 1981.  Tr., pp. 10-11.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101 (West 
1991); 38 C.F.R. § 3.151(a) (2000).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2000).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim."  38 C.F.R. § 3.155 (2000).

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2000).  

The date of outpatient or hospital examination or the date of 
receipt of evidence from a private physician will be accepted 
as the date of receipt of a claim for increased benefits when 
such reports relate to examination or treatment of a 
disability for which a formal claim for compensation had been 
allowed or a formal claim for compensation had been 
disallowed for the reason that the service-connected 
disability was not compensable in degree.  38 C.F.R. § 
3.157(b) (2000).  

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (2000).

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (2000).  

Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) and VA's General Counsel have interpreted the 
provisions of 38 C.F.R. § 3.400(o) as meaning that: If the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim and pointed out that the 
applicable statutory and regulatory provisions, properly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications for 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992); 38 C.F.R. §§ 3.155(a), 3.400(o)(2).  In that 
case, the RO did not provide the veteran with a formal claim 
for benefits, and thus the one-year period did not begin to 
run.  The veteran was assigned an effective date as of the 
date of receipt of his informal claim.  

However, that case is distinguished from a case, in which, 
the veteran was provided with a formal claims form but failed 
to timely return such and protect his date of claim.  The 
Court held that the requirement for execution of a formal 
application is significant and that an informal claim cannot 
become a formal claim unless the prescribed form is filed 
within one year of notice.  In Fleshman v. Brown, 10 Vet. 
App. 50 (1996); aff'd, Fleshman v. West, 138 F.3d 1429 (Fed. 
Cir. 1998).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2000).  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2000).  In evaluating whether the veteran's 
service-connected disability precludes substantially gainful 
employment, the Board notes that the VA Adjudication Manual, 
M21-1, Paragraph 50.55(8) defines substantially gainful 
employment as that which is ordinarily followed by the non-
disabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332.  The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment, Moore v. Derwinski, 1 Vet. App. 356. 358 (1991).  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to notice and the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board initially notes that the notice and duty to assist 
requirements of the new law have been satisfied in this 
instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by the 
veteran as well as authorized by him to obtain.  These 
records include numerous VA and private medical records.  The 
veteran has had an opportunity to offer evidence and he has 
made arguments and testified at personal hearings.  He has 
also submitted evidence on the merits of his claim.  There is 
no reasonable possibility that further development would aid 
in substantiating the claim.  The VA has complied with its 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-2098 (2000) (to be codified as amended at 38 U.S.C. §§ 
5103, 5103A).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the Veterans 
Claims Assistance Act of 2000.

Accordingly, it is concluded that the veteran is not 
prejudiced by the Board deciding his claim on the merits 
without remanding it to the RO for consideration of the new 
legislation.  As set forth above, VA has already met all 
obligations to the veteran under the new legislation.  Thus, 
a remand for consideration of the new law by the RO would 
only serve to further delay resolution of the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In the present case, the evidence shows that the veteran 
filed an informal claim for an increased rating for service-
connected anxiety neurosis and entitlement to TDIU on April 
2, 1982.  The RO did not forward to the veteran a formal 
application for increased compensation based on 
unemployability, VA Form 21-8940, within one year of his 
informal claim.  Instead, the RO adjudicated the April 1982 
informal claim and denied TDIU.  The veteran appealed in 
September 1982.  The RO issued a Statement of the Case in 
October 1982.  The veteran filed a Substantive Appeal on 
these issues in November 1982.  Consequently, the Board finds 
that the veteran perfected an appeal on the TDIU issue at 
that time.  38 C.F.R. § 20.200 (2000).  In this case, the RO 
did not provide the veteran with a formal claim for benefits, 
and thus the one-year period did not begin to run.  After 
having been provided a formal application for increased 
compensation based on unemployability, the veteran timely 
filed his application in January 1993.  Therefore, the 
veteran filed his claim for TDIU in April 1982.  Since the 
Board did not render a determination on that appeal, it has 
remained pending.  

The next question is whether prior to April 1982 the veteran 
was unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability.  This 
includes consideration of whether an increase was factually 
ascertainable prior to the April 1982 claim.  The evidence in 
this case is evenly balanced on the issue whether the 
service-connected psychiatric disorder rendered the veteran 
unable to secure or follow a substantially gainful occupation 
at that time.  Although the February 1981 physician's 
statement characterized the veteran's anxiety neurosis as 
severe, the physician did not render an opinion on 
unemployability.  However, the physician from the 
Occupational Health Branch, who completed the March 1981 
medical opinion on employability, concluded that the veteran 
was completely and totally disabled for useful and efficient 
service in the duties of his position.  Although the evidence 
shows that the veteran remained employed in his civil service 
position until December 31, 1981, the remaining evidence of 
record contains no other medical opinion on the issue whether 
the veteran was precluded from follow a substantially gainful 
occupation as a result of service-connected disability at 
that time.  Despite the fact that the physician did not state 
that unemployability was due specifically to the service-
connected psychiatric disability, taken together with the 
February 1981 opinion that his disability was severe raises a 
question that the veteran was unable to follow a 
substantially gainful occupation as a result of service-
connected disability.  The Board may not substitute its own 
judgment for a qualified healthcare professional.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board recognizes that there is other medical evidence 
that is against the claim.  However, given the 
contemporaneous medical opinions that are consistent with the 
veteran's sworn testimony and written statements that he 
retired due to "nervous" problems, the Board finds that the 
evidence in favor of the claim outweighs the evidence against 
the claim.   

Consequently the February 1981 and March 1981 medical 
evidence constitutes the earliest date as of which the 
increase in disability, i.e., TDIU was ascertainable.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a).  
Since this evidence establishes that the increase occurred 
more than one year prior to the April 2, 1982 claim, the 
increase is effective the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  

For these reasons, the Board finds that the evidence supports 
that it was factually ascertainable that the veteran was 
unable to secure or follow a substantially gainful occupation 
solely by reason of his service-connected disability.  The 
Board concludes that the veteran is entitled to an effective 
date of April 2, 1982, for a grant of TDIU.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 3.340, 
3.400, 4.16 (2000).


ORDER

An effective date of April 2, 1982, for a TDIU is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

